Dore, J.
(concurring). I concur for reversal and a new trial solely on the ground that it was error to exclude the judgment roll and the proceedings in the Lorimer divorce action in Nevada and any other evidence tending to show that such divorce was by consent of the parties. Defendant had pleaded as a defense that the articles complained of were in part a fair report of judicial proceedings.
Martin, P. J., Townley, Glennon and Untermyer, JJ., concur in Per Curiam opinion; Dore, J., concurs in separate opinion.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. [See post, p. 849.]